DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.
The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 1-3, 7-9, 11-12, 14-18, and 20 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Koshio (‘143) in view of Nakahama (U.S. 20120236230).
As to claims 1, and 8-9, Koshio discloses a device as shown in figure 2A, comprising: a flexible substrate (11, column 6, lines 3-4);
a first flexible component (chip-14, column 6, lines 5-6) which is a die or a processor (column 1, lines 9-16) on the flexible substrate (11); and
a first adhesive layer (16, column 6, lines 49-54) between the flexible substrate (11) and the component (14), see column 6, lines 10-11.
Koshio does not specifically disclose the first adhesive (16) is a flexible adhesive.
Nakahama teaches a device substrate as shown in figure 21 comprising a flexible adhesive (flexible ACF) between the flexible substrate (640), FPC (640) and another substrate (610).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a teaching of Nakahama employed in the device of Koshio in order to provide excellent heat bonding and mechanical strengthen connections.
As to claim 2, Koshio as modified by Nakahama discloses an adhesive of the first adhesive layer (16) is a non-anaerobic, low ionic adhesive (ACR or ACF material).
As to claim 3, Koshio as modified by Nakahama further comprising a conductive pad (91a, 91j) between the flexible substrate (11) and the flexible adhesive (16).
As to claim 7, Koshio as modified by Nakahama further comprising: a single conductive pad (91 a, 91 j) between the flexible substrate (11) and the first flexible 
As to claim 11, Koshio as modified by Nakahama discloses the flexible substrate (11), the first component (14) and the first flexible adhesive (16) are at least part of a flexible assembly, and the flexible assembly is configured to return said flexible substrate (11) to a substantially flat orientation after bending of the flexible assembly (because both the substrate and chip are being flexed).
As to claim 12, Koshio as modified by Nakahama discloses the first adhesive (16) configured to attenuate force transfer from the flexible substrate (11) to the first component (14) during bending of the flexible substrate.
As to claims 14-17, Koshio as modified by Nakahama discloses a modulus of the first flexible adhesive (ACF material) having properties which is about 0.2 to about 0.05 GPa, and a coefficient of thermal expansion (CTE) of the first flexible adhesive is about 20 to about 100 ppm per degree centigrade, a glass transition temperature (tg) of the first flexible adhesive is less than about 0 degrees centigrade, and a thickness of the first flexible adhesive is about 0.0008 to about .0012 inches thick, see column 6 to column 7.
As to claim 18, Koshio as modified by Nakahama further comprising: a single conductive pad (91a, 91j) between the flexible substrate (11) and the first adhesive layer (16), wherein a material of the first flexible adhesive layer is conductive (ACF), and the first component (14) is body/bulk biased via the single pad and the first flexible adhesive layer (16).


Claim 4-6, 10, 13 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Koshio in view of Nakahama, and further in view of Chen (‘621) cited in the record.
Regarding to claim 4, Koshio as modified by Nakahama discloses all of the limitations except for a second component on the first component; and a second flexible adhesive layer between the first and second components.
Chen teaches in figure 4 a second component (112) on the first component (114); and a second flexible (thin) adhesive layer (116) between the first and second components (114, 112).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a teaching of Chen employed in the device of Koshio and Nakahama in order to perform MCM module packaging.
As to claim 5, Koshio as modified by Nakahama discloses all of the limitations except for at least one bond wire; and a plurality of bond pads connecting the bond wire to the flexible substrate and the first component. Chen teaches at least one bond wire (134); and a plurality of bond pads (136) connecting the bond wire (134) to the flexible substrate (118) and the first component (114).

As to claim 6, Koshio as modified by Nakahama discloses all of the limitations except for the limitations as in claim 6.
Chen discloses a second component (112) on the first component (114); a second flexible (thin) adhesive layer (116) between the first and second components (114, 112); and a plurality of bond wires (134, 126); and a plurality of bond pads (136, 124, 122) connecting the bond wires to the flexible substrate, the first and second components (114, 112).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a teaching of Chen employed in the device of Koshio and Nakahama in order to provide MCM module packaging and electrical connections.
As to claim 10, Koshio as modified by Nakahama discloses all of the limitations of clamed invention except the limitation as cited in claim 10.
Chen further comprising: a second component (112) on the first component (114); and a second flexible adhesive layer (116) between the first and second components (114,112), an adhesive of the second flexible adhesive layer (116) being different from an adhesive of the first flexible adhesive layer (120).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a teaching of Chen employed in the device of Koshio and Nakahama in order to provide a MCM module packaging.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a teaching of Chen employed in the device of Koshio and Nakahama in order to provide the MCM module packaging.

Claim 19 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Koshio in view of Nakahama, and further in view of Ball Re (86,613).
Regarding claim 19, Koshio as modified by Nakahama does not specifically disclose the first flexible adhesive layer does not extend beyond edges of the first component.
Ball teaches multi-chip stacked devices as shown in figure 2 comprising a first flexible adhesive layer (24 or 22) does not extend beyond edges of a first component (20 or 18).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a teaching of Ball employed in the device of Koshio and Nakahama in order to control thickness of stacked dies assembly and increasing devices density.


Response to Arguments
Applicant's arguments filed 12/06/21 have been fully considered but they are not persuasive. Applicant argues:
The combination of Koshio in view of Nakahama does not “a flexible adhesive layer between the flexible substrate and the component.”
After carefully review, examiner respectively disagrees.
First, Koshi discloses the adhesive layer (16) made from ACF (anisotropic conductive film or adhesive (ACA)) material between the flexible substrate (11) and the component (14).
Second, Nakahama teaches a device substrate as shown in figure 21 that comprising a flexible ACF (640a) between a flexible printed circuit (FCP 640) and another substrate (610).
The teaching of Nakahama to have the flexible ACF or ACA (640a) is well known material used in flex-on-board (FOB), flex-on flex (FOF), or chip-on-flex (COF) application in electronic technologies.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a teaching of Nakahama to have a flexible adhesive employed in the device of Koshio in order to provide excellent heat bonding and mechanical strengthen connections.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TUAN T DINH/Primary Examiner, Art Unit 2848